 


109 HRES 573 IH: Congratulating Mohamed ElBaradei and the United Nations International Atomic Energy Agency on winning the Nobel Peace Prize.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 573 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Allen (for himself, Mr. Snyder, and Mr. Spratt) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating Mohamed ElBaradei and the United Nations International Atomic Energy Agency on winning the Nobel Peace Prize. 
  
Whereas on October 7, 2005, the Norwegian Nobel Committee awarded the Nobel Peace Prize to Dr. Mohamed ElBaradei and the United Nations International Atomic Energy Agency (IAEA) for their efforts to prevent nuclear energy from being used for military purposes and to ensure that nuclear energy for peaceful purposes is used in the safest possible way; 
Whereas the IAEA was founded in 1957 with the mission of promoting the peaceful uses of nuclear technologies and verifying that such technologies are not used to build nuclear weapons; 
Whereas in large part due to the work of the IAEA, the current number of nuclear weapon states is half the number that the United States intelligence community expected could emerge by 1968; 
Whereas the IAEA has for almost 50 years served as a watchdog for nuclear proliferation around the world while upholding the belief that nuclear science should be used safely and securely in the service of humankind; 
Whereas Dr. Mohamed ElBaradei has worked for the IAEA since 1984 and has served as Director General since 1997; 
Whereas the IAEA now consists of more than 2,200 professional and support employees from 90 different countries; 
Whereas the IAEA has trained more than 1,500 people to conduct more than 100 nuclear security field missions since September 11, 2001, as the Agency, in working to control nuclear weapons and materials, has faced new challenges brought by technological advances and a more open global economy; 
Whereas pursuant to United Nations Security Council Resolution 1441, the IAEA oversaw weapons inspections in Iraq and conducted more than 750 inspections at 550 sites there from November 2002 to March 2003; 
Whereas on March 7, 2003, Dr. ElBaradei stated that After three months of intrusive inspections, we have to date found no evidence or plausible indication of the revival of a nuclear weapons program in Iraq; 
Whereas the assessments of IAEA inspections in Iraq have been proven accurate by subsequent United States-led investigations that revealed that Iraq did not have an ongoing or recent nuclear weapons program; and 
Whereas the Nobel Committee calls Dr. ElBaradei an unafraid advocate of new measures to strengthen the nuclear nonproliferation regime, including efforts to hold nations to their commitments under the Treaty on the Non-Proliferation of Nuclear Weapons, promote multilateral solutions to nuclear proliferation, achieve a treaty preventing the manufacturing of fissile material for weapons purposes, and seek new methods for supplying nuclear material for peaceful uses: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Dr. Mohamed ElBaradei and the International Atomic Energy Agency for winning the 2005 Nobel Peace Prize; 
(2)commends the International Atomic Energy Agency on its past accomplishments and commitment to its mission; and 
(3)recognizes the importance of the International Atomic Energy Agency in promoting multilateral approaches to nuclear nonproliferation. 
 
